PD-0756-15                                                                  PD-0756-15
                                                                             COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                           Transmitted 7/27/2015 10:10:03 AM
                                                                              Accepted 7/28/2015 2:39:51 PM
                                                                                              ABEL ACOSTA
                                                                                                      CLERK
                   NICHOLAS “NICO” LAHOOD
                              Criminal District Attorney
                                   Bexar County, Texas



July 27, 2015


Honorable Abel Acosta, Clerk of the Court
Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, Texas 78711


                         RE: Charles Arrington v. The State of Texas
                             Cause No. 04-12-00430-CR


Dear Mr. Acosta:

The State has received a copy of the Petition for Discretionary Review filed by the
Appellant in this matter. The State waives its right to respond to the Petition for
Discretionary Review. However, if the Court grants the Petition, the State will file a brief
on the merits.

If you have any questions, please feel free to call.


Sincerely yours,

/s/ Lauren Scott                                                  July 28, 2015
LAUREN SCOTT
Assistant Criminal District Attorney
Bexar County, Texas
Paul Elizondo Tower
101 W. Nueva
(210) 335-2885
S.B.N. 24066843
                                                             cc: Jorge G. Aristotelidis
                                                                 Attorney at Law
                                                                 310 S. St. Mary’s St.
                                                                Suite 1830
                                                               San Antonio, Texas 78205

Attorney for the State